Dismissed and Memorandum Opinion filed February 3, 2005








Dismissed and Memorandum Opinion filed February 3,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00082-CR
____________
 
JOHN MARCUS
CRENSHAW, JR., Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
230th District Court
Harris County,
Texas
Trial Court Cause No. 994,682
 

 
M E M O R A N D U M   O P I N I O N
After a plea of guilty, appellant was convicted of burglary
of a habitation and sentenced to confinement for two years in the Institutional
Division of the Texas Department of Criminal Justice on November 17, 2004.  No timely motion for new trial was filed.  Appellant=s notice of appeal was not filed
until December 30, 2004.[1]




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no action
other than to dismiss the appeal.  Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 3, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).
 




[1]  The clerk=s record reveals that appellant=s notice of appeal was mailed on December 29,
2004.  Thus, appellant may not invoke the
mailing rule to render his appeal timely. 
See Tex. R. App. P. 9.2(b).